DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant's submission filed on 11/12/2020  has been entered as compliant. Claims 1-20 as amended  are pending and examined in the current application.

Note: Examiner of the current application has changed, please address all new correspondence to new Examiner.
Minor issues
Application data sheet of 9/2/2016 does not have an application number in the Domestic benefit section. 

Claim Objections
Claims 11-19 are objected to because of the following informalities:

Claim 11 recites “…is set in a rolling motion on the second conveyor belt that stops once the wound dough product has reached a defined end position…”.   The above, although not insolubly indeterminate to rise to the level of a 112, 2nd paragraph rejection, is not very clear whether “stops” refers to stopping of the “rolling motion” or to stopping of “the second conveyor belt”.  For the purposes of this office action, it will be assume that the above recitation is equivalent of “…is set in a rolling motion on the second conveyor belt, and the rolling motion  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims

Claims 1—2, 4, 8-12 and 17-20  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Udo ( EP 1747724A2), hereinafter Udo. A full English translation of Udo reference is being provided in this office action and all references to text of Udo is with respect to the full English translation.

Regarding claim 1, Udo (refer to Figure 2) teaches a device for orienting wound dough products (such as “croissant” described in para 30) in a defined end position, the device comprising:
a first conveyor belt (12; i.e. conveyor belt corresponding to 12 described as “first belt system 12” in para 37, especially lines 393-397);
a second conveyor belt (18, i.e. conveyor belt corresponding to 18 described as “second belt system 18” in para 37) downstream (18 is downstream of 12, as shown by arrows in Figure 2 indicating direction of movement of 1) of the first conveyor belt, 
the second conveyor belt (18) arranged to directly receive a wound dough product (1, described as “croissant” in para 30)  having an end (2 or 3, see para 30) protruding from a circumference of the dough product on an upper surface (i.e. surface of 18 contacting 1) of the second conveyor belt (18) from the first conveyor belt;
wherein the device is configured to drive the first conveyor belt (12) with a first conveying speed (v1) and to drive the second conveyor belt (18) with a second conveying speed (v2) which is different from the first conveying speed (para 41, especially lines 436-441 and para 43, especially lines 455-457), 
the difference (i.e. difference between conveying speed of 12 and conveying speed of 18) between the first conveying speed (v1) and the second conveying speed (v2) being selected such that the wound dough product is transported from the first conveyor belt to the second conveyor belt, and the wound dough product is set in a rolling motion (para 41, especially lines 439-441), and 
after the wound dough product has reached a defined end position (described as “correct final position” in para 42) in which the end of the wound dough product abuts on the second conveyor belt, the rolling motion of the wound dough product is precluded (described as “the rotation of the croissant 1 is 
Although Udo teaches that the wound dough product is set in a rolling motion for orienting after the camera (16, see para 50 and 41) detects entry of the wound dough product, Udo does not teach that the wound dough product is set in a rolling motion specifically “on the second conveyor belt”. Thus, in Udo, the location where the wound dough product is set in a rolling motion is dependent on camera location and thus, if the camera is placed in the second conveyor belt (or just a the end of the first conveyor belt, it would result in the wound dough product being set in a rolling motion “on the second conveyor belt”.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Udo include place the detection system such as camera (16) at an alternate location such that the wound dough product is set in a rolling motion specifically “on the second conveyor belt . The ordinary artisan would have been motivated to modify Udo at least for the purpose of locating the camera in a location where it is easier to install a camera, such as more space being available in a region and where it is easier to interface the camera with the rest of the signal processing electronics.

Regarding claim 2 Udo teaches the device according to claim 1, in which the conveying speed (v1) of the first conveyor belt and/or the conveying speed (v2) of the second conveyor belt is adjustable ("first andsecond transport tracks are controlled simultaneously with 2 different feed speeds" in Para 11 andchanging speed of the transport tracks can be varied from same speed to different speeds as in para 16; also see para 41, especially lines 439-441).

Regarding claim 4 Udo teaches the device according to claim 1, in which the end protruding from the circumference of the wound dough product includes a tip forming a bulge of the dough piece ("blunt tip" or "blunt end" as taught in para 30, 39 and Figure 1 of Udo).

Regarding claim 11, Udo (refer to Figure 2) teaches a device for orienting wound dough products (such as “croissant” described in para 30) in a defined end position, the device comprising: 
a first conveyor belt (12; i.e. conveyor belt corresponding to 12 described as “first belt system 12” in para 37, especially lines 393-397) configured to transport a wound dough product on an upper surface (i.e. surface contacting 1) of the first conveyor belt, the wound dough product 1, described as “croissant” in para 30) having an end (2 or 3, see para 30, shown aligned at top along vertical axis in region of 18) protruding from a circumference of the dough product; and 
a second conveyor belt (18, i.e. conveyor belt corresponding to 18 described as “second belt system 18” in para 37) downstream (18 is downstream of 12, as shown by arrows in Figure 2 indicating 
wherein the device is configured to drive the first conveyor belt (12) with a first conveying speed (v1) and to drive the second conveyor belt (18’) with a second conveying speed (v2) which is different from the first conveying speed (para 41, especially lines 436-441 and para 43, especially lines 455-457), 
the difference (i.e. difference between conveying speed of 12 and conveying speed of 18) between the first conveying speed (v1) and the second conveying speed (v2) selected so that the wound dough product is set in a rolling motion on said the second conveyor belt (para 41, especially lines 439-441), that stops (described as “the rotation of the croissant 1 is thus ended” in para 42) once the wound dough product has reached a defined end position (described as “correct final position” in para 42) `in which a bulge at a tip of the end of the wound dough product abuts the second conveyor belt (para 42; also see orientation of 1 in Figure 2).
Although Udo teaches that the wound dough product is set in a rolling motion for orienting after the camera (16, see para 50 and 41) detects entry of the wound dough product, Udo does not teach that the wound dough product is set in a rolling motion specifically “on the second conveyor belt”. Thus, in Udo, the location where the wound dough product is set in a rolling motion is dependent on camera location and thus, if the camera is placed in the second conveyor belt (or just a the end of the first conveyor belt, it would result in the wound dough product being set in a rolling motion “on the second conveyor belt”.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Udo include place the detection system such as camera (16) at an alternate location such that the wound dough product is set in a rolling motion specifically “on the second conveyor belt . The ordinary artisan would have been motivated to modify Udo at least for the purpose of locating the camera in a location where it is easier to install a camera, such as more space being available in a region and where it is easier to interface the camera with the rest of the signal processing electronics.

Regarding claim 12, it is substantially similar to claim 2, and hence the rejection is substantially the same.

Regarding claim 8 and 17, Udo (refer to Figure 2) teaches substantially the device according to claim 11, but does not teach “including an adjusting device downstream of the first conveyor belt, said adjusting device rolling the wound dough product by a defined angle into a second end position after the wound dough product has reached the defined end position in which the end of the wound dough product abuts on the second conveyor belt”. However, this is simply a duplication of the previous process of orienting to achieve a different orientation which can be achieved using similar techniques. It would have been obvious to one of ordinary skill in the art to use an additional orienting step, as claimed, because such an apparatus is considered to be a duplication of parts that has no patentable significance unless a new unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), MPEP 2144.04.

Regarding claim 9 and 18, Udo (refer to Figure 2) teaches device according to claim 17, including a flat-pressing device (described as “bending system C” in para 38) downstream of the adjusting device (as modified for claim 17), said flat-pressing device compressing the wound dough product in the second end position so as to press the end of the wound dough product against the circumference of the wound dough product (for bending) and, at the same time, preclude the wound dough product from rolling any further (para 43, especially last sentence). 

Regarding claims 10 and 19, Udo teaches the device according to claim 1, in which said wound dough product has an unwound dough product thickness, and said end protruding from the circumference of the wound dough product includes a tip having a thickness greater than said unwound dough product thickness, said tip forming a bulge of the wound dough product ("blunt tip" or "blunt end" as taught in para 30, 39 and Figure 1 of Udo).

Regarding claim 20, Udo (refer to Figure 2) teaches a device for orienting wound dough products (such as “croissant” described in para 30) in a defined end position, the device comprising: 
a first conveyor belt (12; i.e. conveyor belt corresponding to 12 described as “first belt system 12” in para 37, especially lines 393-397) configured to circulate with a first conveying speed (v1) and to transport a wound dough product having an end (2 or 3, see para 30) protruding from a circumference of the dough product on an upper surface (i.e. surface of 12 that contacts 1) of the first conveyor belt (12); and 
a second conveyor belt (18, i.e. conveyor belt corresponding to 18 described as “second belt system 18” in para 37) downstream (18 is downstream of 12, as shown by arrows in Figure 2 indicating direction of movement of 1) from the first conveyor belt and arranged to directly receive the wound dough product from the first conveyor belt on an upper surface of the second conveyor belt and configured to circulate with a second conveying speed (v2) which is different from the first conveying speed (para 41, especially lines 436-441 and para 43, especially lines 455-457), 
the difference between the first conveying speed (vi) and the second conveying speed (v2) being selected to set the wound dough product in a desired rolling motion (para 41, especially lines 439-441) until (described as “the rotation of the croissant 1 is thus ended” in para 42) the wound dough product has reached a defined end position (described as “correct final position” in para 42) in which the end of the wound dough product abuts on the second conveyor belt (para 42; also see orientation of 1 in Figure 2).
Although Udo teaches that the wound dough product is set in a rolling motion for orienting after the camera (16, see para 50 and 41) detects entry of the wound dough product, Udo does not teach that the wound dough product is set in a rolling motion specifically “on the second conveyor belt”. Thus, in Udo, the location where the wound dough product is set in a rolling motion is dependent on camera location and thus, if the camera is placed in the second conveyor belt (or just a the end of the first .

Claim 3 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Udo in view of Fritsch  (DE 202008003923 U1), hereinafter Fritsch. A full English translation of Fritsch reference is being provided in this office action and all references to text of Fritsch is with respect to the full English translation.

Regarding claim 3 Udo teaches the device according to claim 2, where further comprising a continuously driven flat-pressing conveyor belt downstream of the first conveyor belt (Figure 2 and 3, conveyor belt 18 and also see Para 34 and 37 where the croissant is aligned and transported from first belt system 12 to second belt system 18 by transport tracks 10 and 13 without contact on top being interrupted, i.e., the
flat conveyor belt system continues the track 13 on top that contacts and guides the croissant as also taught in para 10, last 2 lines). Udo as applied above to claims 1 and 2 also teaches "where conveyor belt are driven with a differential speed selected to roll the wound dough product by a defined angle from the first end position into the second end position" (see figure 2 and par 11 and 16 of Udo as applied above). Udo, however is silent regarding the limitation "wherein a distance between the second conveyor belt and the flat-pressing conveyor belt is smaller than the diameter of the dough product on aside of an entry and becomes smaller in the transport direction in the direction of an exit side of the wound dough pieces, and wherein the support and the flat- pressing conveyor belt are driven with a differential speed selected to roll the wound dough product by a defined angle from the first end position into the second end position". However, height adjustment or distance adjustment of straightening rollers to a desired distance was known at the time of the invention as taught by Fritsch
para 11 where it is noted that "height adjustment of the straightening roller or straightening rollers is useful. This allows flexible adaptation of dough pieces of different thickness and diameter" (Fritsch Para 11). Thus, adjusting the gap such that the "distance between the second conveyor belt and the flatpressing conveyor belt is smaller than the diameter of the dough product on a side of an entry and becomes smaller in the transport direction in the direction of an exit side of the wound dough pieces" as claimed was known and practiced as taught by Fritsch. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Udo and adjust the gap such that the distancebetween the second conveyor belt and the flat-pressing conveyor belt is smaller than the diameter of the dough 
different thickness and diameter" (Fritsch Para 11).

Allowable Subject Matter
Claims 5-7 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  

Claims 5-6 are allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of base claim 5 that requires “said second conveyor belt is inclined to have a downhill slope creating a downhill slope force driving the rolling motion of the wound dough product, said downhill slope force being caused by dead weight of the wound dough product on the inclined second conveyor belt”.  

Claims 7 is allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations that requires “a circulating brush drive having bristles, the circulating brush drive including a circulating brush mounted above the upper surface of the second conveyor belt at a distance selected to engage the bristles with the wound dough product and to create sliding friction forces driving the rolling motion of the dough product”.  

Claims 15 is allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations that requires “said second conveyor belt is inclined to have a downhill slope creating a downhill slope force driving the rolling motion of the wound dough product, said downhill slope force being caused by dead weight of the wound dough product on the inclined second conveyor belt”.

Claims 16 is allowable because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations that requires ”a circulating brush drive having bristles, the circulating brush drive being mounted above the upper surface of the second conveyor belt at a distance selected to engage the bristles with the wound dough product and to create sliding friction forces driving the rolling motion of the dough product”..

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791